Citation Nr: 0433779	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  00-09 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shrapnel wound to the neck. 

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a shrapnel wound to the left shoulder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1968 to June 1970.  

His claims come before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, continued the 10 percent evaluation 
assigned neck shrapnel fragment wound residuals and the 20 
percent evaluation assigned left shoulder shrapnel fragment 
wound residuals. 

In rating decisions dated January 2000 and October 2001, 
respectively, the RO granted the veteran a separate 10 
percent evaluation for a left shoulder scar and increased the 
evaluation assigned residuals of the fragment wound, left 
shoulder, to 30 percent, effective December 17, 1999.  

In February 2003, the Board determined that, because in 
October 2001 the RO did not increase the evaluation assigned 
residuals of the fragment wound, left shoulder, to 30 percent 
for the entire claims period, the issue of whether an 
evaluation in excess of 20 percent for the period preceding 
December 17, 1999 remained.  The Board then increased the 
evaluation assigned residuals of the fragment wound, left 
shoulder, to 30 percent for the entire claims period.  As 
well, the Board affirmed the RO's February 1999 rating 
decision continuing the 10 percent evaluation assigned 
residuals of the fragment wound, neck, and the January 2000 
rating decision initially assigning the left shoulder scar a 
10 percent evaluation.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in 
March 2004, based on a Joint Motion for Partial Remand (joint 
motion), the Court vacated that portion of the Board's 
February 2003 decision denying an evaluation in excess of 30 
percent for residuals of a shrapnel wound to the left 
shoulder and an evaluation in excess of 10 percent for 
residuals of a shrapnel wound to the neck and remanded the 
matter for readjudication consistent with the joint motion. 

These claims are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if they are required to take 
further action with regard to this appeal. 


REMAND

The veteran seeks increased evaluations for residuals of 
shrapnel wounds to his left shoulder and neck.  Additional 
development by the RO is necessary before the Board can 
decide these claims.

First, in July 2004, the RO associated VA treatment records 
with the claims file in connection with development of 
another claim not on appeal to the Board.  Most of these 
records appear to be irrelevant to the issues on appeal, but 
a few do concern the veteran's complaints of left shoulder 
and neck pain, including an April 2003  EMG Consult and June 
2004 cervical spine x-ray studies.  Because the Board may not 
review evidence pertinent to the claims on appeal in the 
first instance without the appellant's waiver of his right to 
RO review in the first instance, this evidence must be 
remanded to the RO for its consideration.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).

Second, although the parties specifically noted on page 
twelve of the joint motion that the veteran had actual notice 
of the evidence required to prove his claims for increased 
ratings and that there was no prejudicial error with respect 
to failure to provide such notice under any statute, which 
would include the Veterans Claims Assistance Act of 2000, the 
Board notes that VA must provide the claimant a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  In this case, an examination is necessary for the 
Board to readjudicate the veteran's claims consistent with 
the joint motion.  Specifically, in the joint motion, the 
parties indicated that a remand is necessary so that the 
Board can consider all potentially applicable regulations 
pertinent to the veteran's claims, including those governing 
muscle injuries and 38 C.F.R. § 4.55(d).  The parties pointed 
out that there is medical evidence of record indicating that 
the disabilities at issue may be affecting multiple muscle 
groups and the nerves, and that due to this fact, separate 
evaluations for injury to separate muscle groups or for 
neurological involvement might be warranted.  In light of 
these arguments, the Board believes that the RO must afford 
the veteran another examination of his left shoulder and 
neck, during which an examiner can address the nature and 
severity of the disabilities at issue in this appeal, 
including their effect on the veteran's joints, muscle groups 
and nerves.  

This case is REMANDED for the following action:

1.  The RO should afford the veteran a VA 
examination of his left shoulder and 
neck.  The RO should forward the claims 
file to the examiner for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
The examiner should note all objective 
clinical findings associated with the 
veteran's service-connected left shoulder 
and neck shell fragment wounds, including 
the extent of limitation of motion, if 
any, and whether the veteran has 
ankylosis of the cervical spine.  

The examiner should also consider whether 
the veteran's left shoulder or neck shell 
fragment wound causes functional loss due 
to reduced or excessive excursion, 
decreased strength, speed, or endurance, 
or the absence of necessary structures, 
deformity, adhesion, and/or defective 
innervation, and if so, describe the 
extent of this loss during flare-ups due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use.  The examiner should indicate 
whether any reported pain is supported by 
adequate pathology and evidenced by 
visible behavior.

Finally, in compliance with the Court 
order granting the joint motion of the 
parties in this case, the examiner should 
note any evidence of neuropathy or other 
nerve involvement due to the left 
shoulder and neck shell fragment wounds, 
to include reflex changes, and identify 
all muscle groups affected by the 
veteran's left shoulder and neck 
disabilities.  Focusing individually on 
each involved muscle group, describe the 
severity of any muscle disability.  If 
the veteran's left shoulder and neck 
disabilities involve nerve and/or muscle 
injury in addition to joint injury, the 
examiner should distinguish all 
symptomatology resulting from each type 
of injury, or if not possible, indicate 
that such symptomatology overlaps.

2.  The RO should readjudicate the 
veteran's claims based on consideration of 
all of the evidence of record, including 
that which was associated with the claims 
file in July 2004.  The RO should consider 
all potentially applicable regulations 
pertinent to the veteran's claims, 
including those governing muscle injuries 
and 38 C.F.R. 
§ 4.55(d) as required by the Court order 
granting the joint motion for remand.  If 
the benefits sought on appeal remain 
denied, the RO should provide the veteran 
and his representative a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




